—In a proceeding pursuant to SCPA article 21 to compel Linda Christopher, as executor of the estate of Henry E. Reissman, *592also known as Henry Ernest Reissman to convey to the petitioner the remainder of certain real property, the petitioner appeals from an order of the Surrogate’s Court, Rockland County (Weiner, S.), dated May 21, 2002, which granted the cross motion of Linda Christopher for summary judgment dismissing the petition.
Ordered that the order is affirmed, with costs.
We agree with the Surrogate’s Court that the executor conveyed to the petitioner all the property to which she was entitled. Therefore, the petition was properly dismissed. Altman, J.P., Krausman, Luciano and Crane, JJ., concur.